HAYES, Judge,
dissenting:
The issue here is whether the trial court abused its discretion when, under the authority of CR 39.01, it denied the appellants’ request for a jury trial under the facts of this case. There is some question *870in my mind whether the Kentucky Supreme Court may by rule abrogate that which appears to be an absolute under the Kentucky Constitution — the right to a trial by jury. Assuming CR 39.01 to be appropriate under the Constitution, then I find no evidence produced by the appellants that the trial court has abused its discretion in finding the case to be too complicated for a jury. All the appellants argue, as they did at oral argument, is that where a party asks for a jury trial, one is automatically forthcoming. If this were the law, CR 39.01 would be a nullity. The appellants further stated they received a full and fair hearing before the master commissioner.
I would affirm the trial court under the peculiar facts of this case.